Citation Nr: 0206754	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  92-05 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for disability of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Mortimer C. Newton, attorney-
at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  In a decision of April 2000, the Board denied the 
veteran's appeal.  The veteran appealed the Board's decision 
to the U. S. Court of Appeals for Veterans Claims (Court).  
In a March 2000 order, the Court granted a joint motion of 
the parties, vacated the Board's decision and remanded the 
matter to the Board for action consistent with its order.


REMAND

In May 2002, the Board sent a letter to the veteran's 
attorney, requesting clarification concerning the veteran's 
desires for a hearing.  The Board thereafter received 
clarification indicating that the veteran desires a hearing 
at the RO, before a member of the Board.  Accordingly, this 
case is REMANDED to the RO for the following:

The veteran should be scheduled, in 
accordance with the docket number of this 
appeal, for a hearing at the RO before a 
member of the Board.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




